IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-58,537-02


EX PARTE JOSEPH ANDREW PRYSTASH





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NO. 723036 IN THE 230TH JUDICIAL DISTRICT COURT

HARRIS COUNTY



 Per Curiam.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	Applicant was convicted of capital murder on July 9, 1996.  The jury answered the
special issues submitted pursuant to Texas Code of Criminal Procedure article 37.071, and
the trial court sentenced applicant to death.  This Court affirmed applicant's conviction and
sentence on direct appeal.  Prystash v. State, 3 S.W.3d 522 (Tex. Crim. App. 1999).  On
October 15, 1998, Applicant filed his initial post-conviction application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Prystash, No. WR-58,537-01
(Tex. Crim. App. April 28, 2004) (not designated for publication).  Applicant then filed a
federal petition for writ of habeas corpus.  The federal district court found that several claims
in that petition were unexhausted, and stayed federal proceedings in order to allow applicant
to seek state court review of those claims.  Prystash v. Quarterman, 2006 WL 2479094 (S.D.
Tex. August 25, 2006) (not designated for publication).
	Applicant presents four allegations.  We have reviewed the application and find that
part of allegation one - applicant's claim that the State suppressed evidence with respect to
the voluntariness of his co-defendant's confession - satisfies the requirements of Texas Code
of Criminal Procedure Article 11.071, Sec. 5(a).  Accordingly, as to that claim, we find that
the requirements for consideration of a subsequent application have been met and the cause
is remanded to the trial court for consideration.
	IT IS SO ORDERED THIS THE 17TH DAY OF DECEMBER, 2008.

Do Not Publish